DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-13, 15 and 18 of U.S. Patent No. 10,900,678 to Mauck et al. (hereafter Mauck ‘678 in view of Lowrance et al. (US 2013/0040061, hereafter Lowrance).
	With respect to claim 1, Claim 1 of Mauck ‘678 teaches a method comprising: depositing a material on a substrate via an inkjet printing system located in an interior of a gas enclosure assembly; while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior, and filtering particulate matter from the inert gas circulated in the interior.
	Claim 1 of Mauck ’678 does not teach the substrate supported above a floatation support, or maintaining a positive pressure within the gas enclosure assembly.
	Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly (process chamber 20, par. 42, 44, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior (using gas bearing system 58, par. 44, 48, 72), and maintaining a positive pressure within the gas enclosure assembly. (par. 58)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Mauck ‘678 to include a flotation support and 
	With respect to claim 10, Claim 1 of Mauck ‘678 teaches a method comprising: depositing a material on a substrate via an inkjet printing system located in an interior of a gas enclosure assembly; while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior, circulating inert gas through a duct housing a service bundle in the interior of the gas enclosure assembly, and filtering particulate matter from the inert gas circulated in the interior.
Claim 1 of Mauck ’678 does not teach the substrate supported above a floatation support, or maintaining a positive pressure within the gas enclosure assembly.
	Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly (process chamber 20, par. 42, 44, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior (using gas bearing system 58, par. 44, 48, 72), and maintaining a positive pressure within the gas enclosure assembly. (par. 58)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Mauck ‘678 to include a flotation support and maintaining positive pressure, as taught by Lowrance, in order to reliably support the substrate, and prevent contamination of the internal atmosphere.
	With respect to claim 18, claims 1 and 3 of Mauck ‘678 teach a method comprising: depositing a material on a substrate via an inkjet printing system located in an interior of a gas enclosure assembly; while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior, circulating inert gas through a duct housing a service bundle in the interior of the gas enclosure assembly, filtering 
Claims 1 and 3 of Mauck ’678 do not teach the substrate supported above a floatation support, or maintaining a positive pressure within the gas enclosure assembly.
	Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly (process chamber 20, par. 42, 44, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior (using gas bearing system 58, par. 44, 48, 72), and maintaining a positive pressure within the gas enclosure assembly. (par. 58)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Mauck ‘678 to include a flotation support and maintaining positive pressure, as taught by Lowrance, in order to reliably support the substrate, and prevent contamination of the internal atmosphere.
	With respect to claims 2 and 11, claim 2 of Mauck ‘678 teaches flowing at least a portion of the inert gas from the interior through a gas purification system and back into the interior of the gas enclosure assembly.
	With respect to claim 3, claim 4 of Mauck ‘678 teaches flowing the inert gas through a gas purification system to remove one or more reactive species entrained by the inert gas during circulating of the inert gas through the interior.
	With respect to claim 4, claim 5 of Mauck ‘678 teaches the gas purification system is exterior to the gas enclosure assembly.
	With respect to claims 5 and 12, Mauck ‘678, as modified by Lowrance, teaches the inert gas is used to support the substrate above the floatation support. (Lowrance, par. 44)

	With respect to claim 7, claim 10 of Mauck ‘678 teaches the one or more reactive species are water vapor, oxygen, organic solvent vapor, or a combination thereof.
	With respect to claims 8, 14 and 20, claim ’11 of Mauck ‘678 teaches circulating the inert gas in the interior of the gas enclosure assembly comprises circulating the inert gas in a substantially laminar flow.
	With respect to claim 9, claim 12 of Mauck ‘678 teaches the inert gas is selected from nitrogen, a noble gas, and a combination thereof.
	With respect to claims 13 and 19, claim 13 of Mauck ‘678 teaches depositing the material on the substrate comprises depositing a material forming part of an organic light-emitting device on the substrate.
	With respect to claim 15, claim 15 of Mauck ‘678 teaches the substrate has a size of about 60 cm x 72 cm to about 220 cm x 250 cm.
	With respect to claim 16, claim 18 of Mauck ‘678 teaches supplying inert gas to at least one pneumatic device in the interior of the gas enclosure assembly while depositing the material on the substrate.
	With respect to claim 17, claims 4 and 5 of Mauck ‘678 teach removing one or more reactive species from the inert gas using a gas purification system located outside the gas enclosure assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowrance et al. (US 2013/0040061, hereafter Lowrance) in view of Delgado et al. (US 8,414,688, hereafter Delgado)
	With respect to claim 1, Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly (process chamber 20, par. 42, 44, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior (using gas bearing system 58, par. 44, 48, 72), and maintaining a positive pressure within the gas enclosure assembly. (par. 58)

Delgado teaches teach filtering particulate matter from the inert gas circulated in the interior or a gas enclosure, wherein circulating the inert gas comprises flowing the inert gas through ductwork in which a bundle is routed, the bundle comprising at least one of a cable, an electrical wire, a fluid-containing tubing, and a combination thereof. (col. 3, lines 1-5, 41-51, Figs. 1-4)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lowrance to include filtering particulate matter from the circulating gas, as taught by Delgado, in order to maintain the environment in the gas enclosure assembly.
With respect to claim 2, Lowrance, as modified by Delgado, teaches flowing at least a portion of the inert gas from the interior through a gas purification system and back into the interior of the gas enclosure assembly. (Delgado, col. 3, lines 6-24)
With respect to claim 3, Lowrance, as modified by Delgado, teaches flowing the inert gas through a gas purification system to remove one or more reactive species entrained by the inert gas during circulating of the inert gas through the interior. (Delgado, col. 3, lines 6-24)
With respect to claim 4, Lowrance, as modified by Delgado, teaches the gas purification system is exterior to the gas enclosure assembly. (Delgado, col. 3, lines 6-24)
	With respect to claim 5, Lowrance, as modified by Delgado, teaches the inert gas is used to support the substrate above the floatation support. (Lowrance, par. 44)
With respect to claim 6, Lowrance, as modified by Delgado, teaches the one or more reactive species cause contamination, oxidation, and damage of material deposited on the substrate and/or the substrate. (Delgado, col. 3, lines 6-24)

With respect to claim 8, although Lowrance, as modified by Delgado, does not explicitly teach circulating the inert gas in the interior of the gas enclosure assembly comprises circulating the inert gas in a substantially laminar flow, this would be an obvious modification to the method in order to smoothly transfer the gas through the system.
With respect to claim 9, Lowrance, as modified by Takano and Delgado, teaches the inert gas is selected from nitrogen, a noble gas, and a combination thereof. (Lowrance, par. 64)

Claims 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowrance et al. (US 2013/0040061, hereafter Lowrance) in view of Takano et al. (US 7,384,662, hereafter Takano) and Delgado et al. (US 8,414,688, hereafter Delgado)
	With respect to claim 10, Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly (process chamber 20, par. 42, 44, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior (using gas bearing system 58, par. 44, 48, 72) and maintaining a positive pressure within the gas enclosure assembly. (par. 58)
	Lowrance does not explicitly teach circulating inert gas through a duct housing a service bundle in the interior of the gas enclosure assembly, and filtering particulate matter from the inert gas circulated in the interior.
Takano teaches a method comprising: depositing a material on a substrate via an inkjet printing system (liquid droplet ejecting apparatus 2) within an interior of a gas enclosure assembly (chamber unit 5); (col. 8, lines 39-58) while depositing the material: circulating inert gas in the interior of the gas enclosure assembly; (col. 9, lines 44-52); wherein circulating the 
Delgado teaches teach filtering particulate matter from the inert gas circulated in the interior or a gas enclosure. (col. 3, lines 1-5, 41-51, Figs. 1-4)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lowrance to include circulating the inert gas through ductwork in which a bundle is routed, as taught by Takano, and to include filtering particulate matter from the circulating gas, as taught by Delgado, in order to maintain the environment in the gas enclosure assembly.
	With respect to claim 18, Lowrance teaches a method comprising: depositing a material on a substrate supported above a floatation support (par. 44) of an inkjet printing system (inkjet array 66) located in an interior of a gas enclosure assembly (process chamber 20, par. 42, 53, 72); while depositing the material: circulating inert gas in the interior of the gas enclosure assembly from a top of the interior to a bottom of the interior (using gas bearing system 58, par. 44, 48, 72), and maintaining a positive pressure within the gas enclosure assembly. (par. 58)
Lowrance does not explicitly teach circulating inert gas through a duct housing a service bundle in the interior of the gas enclosure assembly, and filtering particulate matter from the inert gas circulated in the interior , and removing reactive gas species from the inert gas.
Takano teaches a method comprising: depositing a material on a substrate via an inkjet printing system (liquid droplet ejecting apparatus 2) within an interior of a gas enclosure assembly (chamber unit 5); (col. 8, lines 39-58) while depositing the material: circulating inert gas in the interior of the gas enclosure assembly; (col. 9, lines 44-52); wherein circulating the inert gas comprises flowing the inert gas through ductwork in which a bundle is routed. (col. 11, lines 46-57, Fig. 4)

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lowrance to include circulating the inert gas through ductwork in which a bundle is routed, as taught by Takano, and to include filtering particulate matter from the circulating gas, as taught by Delgado, in order to maintain the environment in the gas enclosure assembly.
	With respect to claim 11, Lowrance, as modified by Takano and Delgado, teaches flowing at least a portion of the inert gas from the interior through a gas purification system and back into the interior of the gas enclosure assembly. (Delgado, col. 3, lines 6-24)
	With respect to claim 12, Lowrance, as modified by Takano and Delgado, teaches the inert gas is used to support the substrate above the floatation support. (Lowrance, par. 44)
With respect to claims 14 and 20, although Lowrance, as modified by Takano and Delgado, does not explicitly teach circulating the inert gas in the interior of the gas enclosure assembly comprises circulating the inert gas in a substantially laminar flow, this would be an obvious modification to the method in order to smoothly transfer the gas through the system.
With respect to claims 13 and 19, Lowrance, as modified by Takano and Delgado, teaches depositing the material on the substrate comprises depositing a material forming part of an organic light-emitting device on the substrate. (Lowrance, par. 62)
	With respect to claim 15, although Lowrance, as modified by Takano and Delgado, does not explicitly teach the substrate has a size of about 60 cm x 72 cm to about 220 cm x 250 cm, the optimum size of the substrate would be dependent upon the end use for which the substrate was intended and therefore could be determined through routine experimentation with predictable results.

With respect to claim 17, Lowrance, as modified by Takano and Delgado, teaches removing one or more reactive species from the inert gas using a gas purification system located outside the gas enclosure assembly. (Delgado, col. 3, lines 6-24)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JILL E CULLER/Primary Examiner, Art Unit 2853